ORDER

PER CURIAM.
John William James and Ann James (“Grandparents”) appeal from a judgment of the Circuit Court of St. Louis County terminating their guardianship of M.L.J. (“Child”) and restoring Child’s care, custody, and control to the natural mother, Lisa Michelle Yancy (“Mother”). Grandparents allege that the trial court: (1) erred in terminating the guardianship because it was against the weight of the evidence, (2) abused its discretion in denying their motion for psychological counseling and evaluation of Child and in not allowing Child’s psychologist to testify, (3) abused its discretion in quashing their subpoena of Mother’s husband’s financial records, and (4) violated their due process rights by entering a judgment against them for guardian ad litem (“GAL”) fees without notice or a right to be heard. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).